Citation Nr: 0819358	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  03-27 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for dorsal and lumbar 
back problems.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for urethral stricture, 
recurrent urinary tract infections, or a kidney disorder 
(urological condition), to include as secondary to dorsal and 
lumbar back problems.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and L.T.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1974 to May 
1979.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  We note that the issue of service connection 
for diabetes was withdrawn by the appellant in March 2004.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claims.  The DRO hearing was scheduled and 
subsequently held in March 2004 at the Waco RO.  The 
appellant and L.T. testified at that time and the hearing 
transcript is of record.  The Board also notes that the 
appellant requested a Travel Board hearing in connection with 
the current claims as well.  The Travel Board hearing was 
subsequently scheduled and held in May 2006.  The appellant 
and L.T. testified at that time and the hearing transcript is 
of record.

This case was previously before the Board in March 2007 when 
it was remanded for further development.

The issue of entitlement to service connection for urethral 
stricture, recurrent urinary tract infections, or a kidney 
disorder (urological condition) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran engaged in heavy lifting in service.

2.  The veteran currently has dorsal and lumbar back 
problems.

3.  The veteran's dorsal and lumbar back problems are related 
to service.

4.  The veteran had exposure to loud noise in service.

5.  The veteran currently has bilateral hearing loss.

6.  The veteran's current bilateral hearing loss is not 
attributable to his exposure to loud noise during active 
military service.


CONCLUSIONS OF LAW

1.  Dorsal and lumbar back problems were incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Hearing loss was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time. If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 C.F.R. § 
3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  If a 
chronic disorder such as an organic disease of the nervous 
system and arthritis is manifest to a compensable degree 
within one year after separation from service, the disorders 
may be presumed to have been incurred in service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The absence of documented hearing loss while in service is 
not fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  When a veteran does 
not meet the regulatory requirements for a disability at 
separation, he can still establish service connection by 
submitting evidence that a current disability is causally 
related to service.  Hensley v. Brown, 5 Vet. App. 155, 159- 
160 (1993).

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

A layperson is generally not capable of opining on matters 
requiring medical knowledge. Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. Dorsal and Lumbar Back Problems

The appellant seeks service connection for a back condition.  
The veteran contends that he injured his back in service 
while putting a treader back on a truck and while hooking up 
a 5 ton trailer to a truck.

The veteran's service medical records do not reveal any 
diagnosis or treatment of a back condition.  Report of 
service separation examination dated March 1979 is positive 
for complaints of recurrent back pain and a history of back 
injury 3 years earlier.  However, physical examination 
revealed no defect and no diagnosis was made.

The veteran's military occupational specialty (MOS) was 
listed as auto repairman on the veteran's DD 214.

The veteran's post-service medical records reveal that the 
veteran has received treatment for a back condition since May 
1989.  An undated and May 1989 private x-ray study shows L5 
spondylolysis, with no evidence of spondylolisthesis.  Post-
service VA treatment records dated since July 2001 reflect a 
history of back injury in service and complaints of back pain 
since service.  In a July 2001 VA treatment record, the 
veteran reported that he hurt his back in the military and it 
was causing him constant pain.  In a March 2002 VA outpatient 
treatment note, the veteran complained of back pain over the 
left kidney area.  X-rays of the lumbosacral spine dated in 
July 2002 were unremarkable.  In an August 2002 VA outpatient 
treatment note, the veteran complained of lower back pain 
with incontinence of urine and numbness in the legs.  In a 
September 2002 VA outpatient treatment note, the veteran 
requested a follow up appointment for back pain which 
affected his bowel and bladder function.

The veteran was afforded a VA Compensation and Pension (C&P) 
spine examination in December 2002.  The appellant reported 
injuring his back while hooking up a 5 ton trailer to a truck 
in service.  An x-ray of the thoracic spine showed moderate 
degenerative joint and disk disease of the dorsal spine, and 
an x-ray of the lumbar spine was essentially normal.  A chest 
x-ray showed degenerative changes of the thoracic spine.  The 
appellant was diagnosed with back pain, located in the 
dorsolumbar juncture.  The examiner opined that back pain was 
most likely related to degenerative changes in the lower 
thoracic region that are most likely a consequence of heavy 
use of the back in adult life including working as an 
automotive mechanic and heavy equipment mechanic.  The 
examiner further opined that "the injury in service would 
appear to be one of the contributing factors, but certainly 
not the whole thing."

In May 2006, the veteran testified before the undersigned 
Veterans Law Judge that he injured his back putting a treader 
on a truck and received outpatient treatment at Fort Sill.

In July 2007 a VA examiner reviewed the veteran's claims 
folder and rendered the opinion that the veteran's current 
back condition was as likely as not related to the in service 
back injury.

Here, the competent evidence of records enables a finding 
that the veteran's currently diagnosed dorsal and lumbar back 
problems were incurred in active service.  The Board notes 
that 38 U.S.C.A. § 1154(a) provides that consideration shall 
be given to the places, types and circumstances of the 
veteran's service as shown by his service record, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
In this regard, it is noted that the veteran's DD 214 and 
service personnel records (SPRs) reveal that the veteran 
served on active duty as an auto repairman at both Fort Sill, 
Oklahoma, and in Germany.  It is clear that the veteran's 
service is consistent with the injury that the veteran claims 
to have incurred in service.  

The veteran indicated that he suffered a back injury while on 
active duty in his report of medical history at separation 
from service.  The issue of whether the events described by 
the veteran of straining his back while loading a treader 
onto a trailer and hooking up a trailer to a truck were the 
cause of his current dorsal and lumbar back problem, 
diagnosed years later, is a medical question which was 
answered in the affirmative by VA medical opinions rendered 
in December 2002 and July 2007.

In sum, the weight of the credible evidence demonstrates that 
the veteran's dorsal and lumbar back problems are due to the 
back injuries that the veteran sustained in service.  
Accordingly, the Board concludes that the veteran's current 
dorsal and lumbar back problems were incurred in service and 
service connection is established.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


B. Bilateral Hearing Loss

The veteran seeks service connection for bilateral hearing 
loss.  The veteran contends that his current hearing loss is 
due to exposure to loud noise in service while in direct 
maintenance support for the artillery and as a heavy 
equipment repairman.

The veteran's service medical records do not reveal any 
complaint, diagnosis, or treatment of bilateral hearing loss.  
Upon examination at entrance to service, in November 1974, no 
defects of the ears or hearing loss disabilities in either 
ear were noted.  An audiological examination revealed normal 
hearing.  Upon examination at separation from service, in 
March 1979, no defects of the ears were noted and an 
audiological examination revealed pure tone threshold levels, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
-
15
LEFT
15
15
5
-
20

The veteran submitted private audiological test results from 
May 1987, August 1987, and November 2003.  However, the Board 
finds that it may not use the results from these tests when 
evaluating the veteran's current level of auditory impairment 
because the graphs were not accompanied by numerical results.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Kelly 
v. Brown, 7 Vet. App. 471 (1995).

In a letter, dated in November 2003, a private audiologist 
stated that the veteran had mild to moderate, high frequency 
sensorineural hearing loss in both ears.  The audiologist 
reported that the veteran was exposed to loud noise in 
service from machine guns, artillery fire, tanks and diesel 
engines.  He stated that the veteran was exposed to loud 
noise after service as a heavy equipment repairman and as a 
truck driver.  The audiologist rendered the opinion that the 
veteran's hearing loss was at least as likely as not caused, 
or contributed to, by the veteran's exposure to loud noise in 
service.  The audiologist noted hearing loss was noted upon 
the veteran's examination at separation from service.

In May 2006, the veteran testified before the undersigned 
Veterans Law Judge that he was assigned to direct maintenance 
support for the artillery while stationed at Fort Sill and 
was exposed to loud artillery fire while in this capacity.  
The veteran also stated that he was exposed to loud noise 
when he was stationed with the engineer battalion in Germany.

In May 2007 the veteran was afforded a VA C&P audiological 
examination, which revealed pure tone threshold levels, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
25
45
55
LEFT
10
20
40
50
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The examiner did not render an opinion on the etiology of the 
veteran's hearing loss in May 2007 due to the claims folder 
not being available.

In a June 2007 addendum to the May 2007 VA audiological 
examination the audiologist rendered the opinion that the 
veteran's current hearing loss was not likely due to his 
military service because of the veteran's long history of 
occupational noise exposure.

The Board finds, in light of the results of the May 2007 VA 
C&P audiological evaluation, that the veteran has a current 
bilateral hearing loss disability pursuant to 38 C.F.R. § 
3.385.

The veteran's SPRs reveal that the veteran's military 
occupational specialty (MOS) was as an auto repairman.  The 
SPRs also reveal that the veteran was stationed at Fort Sill, 
Oklahoma, with the 225th Maintenance Company and then in 
Germany with Company A of the 79th Engineer Battalion.  The 
Board concludes that the veteran's reports of noise exposure 
in service are credible and he is competent to report 
acoustic trauma.  However, a determination whether the 
exposure resulted in current hearing loss requires medical 
expertise.  As a layperson, the veteran does not possess the 
necessary knowledge of medical principles, and his 
assertions, standing alone, are not probative as to the 
etiology of his current hearing acuity.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet App. 492 (1992).

As indicated above, in November 2003 a private audiologist 
rendered the opinion that even though the veteran had been 
exposed to occupational noise after service, by continuing to 
work as a mechanic and as a truck driver, the veteran's 
exposure to loud noise in service caused or contributed to 
the veteran's current bilateral hearing loss.  The 
audiologist noted that the veteran reported he had hearing 
loss at the time of separation.

The VA audiologist found that it is not likely that the 
appellant's current bilateral hearing loss is etiologically 
related to his history of exposure to loud noise during 
service.  The VA audiologist relied upon the veteran's post 
service noise exposure and upon the veteran's normal hearing 
upon discharge from active duty.

The Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In assessing medical evidence, whether a physician provides a 
basis for his medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993).

The VA audiologist rendered an opinion regarding the etiology 
of the veteran's hearing loss after examining the veteran and 
reviewing the claims folder.  The private audiologist relied 
upon an inaccurate factual premise, namely that the veteran 
was found to have hearing loss upon separation from service, 
in rendering his opinion regarding the etiology of the 
veteran's hearing loss.  In addition, there is no indication 
that the private audiologist had access to or reviewed the 
veteran's claims folder when rendered his opinion.  
Therefore, the Board finds the opinion of the VA audiologist 
more probative than that of the private physician and affords 
the VA audiologist's opinion more weight.

The Board finds that the preponderance of the evidence is 
against finding that the veteran's hearing loss is related to 
the veteran's service.  The Board acknowledges that the 
veteran has a current diagnosis of hearing loss and that the 
veteran was exposed to loud noise while in service.  However, 
the veteran's claim ultimately fails pursuant to Hickson 
because the preponderance of the medical evidence reveals 
that there is no nexus between the veteran's claimed in-
service noise exposure and the present hearing loss.  
Accordingly, the veteran's claim of entitlement to service 
connection for hearing loss is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in November 2002 that fully 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated July 2001 to the present.  The veteran 
submitted private treatment records from Drs. J.A. and S.W. 
dated May 1987 to May 2001; Dr. A.T. dated February 1992 to 
April 2000; Dr. D.M. dated November 1997; Dr. L.C. dated May 
1989 to June 1994; Wise Regional Health System dated in 
January 2003; Family Clinic dated in May to June 2003; and 
C.C., an audiologist, dated in November 2003, and was 
provided an opportunity to set forth his or her contentions 
during the hearing before the undersigned Veterans Law Judge.  
The appellant was afforded VA medical examinations in 
December 2002 and June 2007.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Entitlement to service connection for dorsal and lumbar back 
problems, is granted.

Entitlement to service connection for bilateral hearing loss, 
is denied.




REMAND

The veteran seeks entitlement to service connection for a 
urological condition claimed as urethral stricture, recurrent 
urinary tract infections, or a kidney disorder.  The veteran 
contends that he was treated for a urinary tract infection 
(UTI) while stationed in Germany by a urologist at the 
Karlsruhe clinic at the Heidelberg Army Hospital.  The 
veteran further contends that he has had numerous UTIs since 
service and that his uretheral stricture is due to his 
recurrent UTIs.

The veteran's service medical records do not reveal any 
complaint, diagnosis, or treatment for UTIs or any other 
urological condition.  The veteran's medical evaluations upon 
entrance, dated in October 1974, and separation, dated in 
March 1979, from active duty both indicated that his 
genitourinary system was normal.  The veteran's reports of 
medical history at both entrance and separation from active 
duty do not indicate any genitourinary system conditions.

Post service treatment records, both VA and non-VA, show 
numerous treatment of recurrent UTIs since 1989.  Urological 
treatment records show that the appellant has urethral 
stricture with a neurogenic bladder and chronic renal 
failure.  In a July 1991 treatment note, Dr. J.A., a private 
physician, diagnosed and treated the veteran for a urinary 
tract infection.  In a treatment note of Dr. L.C., a private 
physician, dated in January 1992, the veteran was diagnosed 
with urinary retention and a cystoscopy was recommended.  The 
veteran was treated for urinary tract infections and urethral 
stricture by Dr. A.T., a private physician, from February 
1992 to June 1992 and from March 1998 to April 2000.  The 
veteran was diagnosed and treated for a urinary tract 
infection by Dr. J.A. in September 1996 and in October 1997.  
In an October 1996 urethrocystography voiding examination was 
conducted revealing posterior urethra stricture and possible 
diverticulum.

The veteran has been treated for renal insufficiency, urinary 
tract infections, and urethral strictures since July 2001.  A 
VA treatment note dated July 2001 reflects a history of 
urethral stricture since childhood and multiple UTIs.  A VA 
treatment note dated in August 2001 reflect a history UTIs 
since childhood and of urethral dilation at ages 10 and 45.  
The impression was questionable obstructive uropathy and 
frequent UTI (chronic fungal UTI).  In July 2004, a physician 
at the Dallas VA Medical Center wrote that the appellant 
"suffers from chronic urinary tract infections and renal 
failure related to his bladder dysfunction.  This bladder 
dysfunction is probably due to a previous back injury he 
sustained."  

In January 2003 the veteran was treated for kidney failure at 
Wise Regional Health System.  An ultrasound of the kidneys 
was performed in June 2003.  The veteran was diagnosed with 
atrophic echogenic kidneys with moderate hydronephrosis of 
the right kidney and moderate to severe hydronephrosis of the 
left kidney.

In May 2006, the veteran testified before the undersigned 
Veterans Law Judge that he was treated for UTIs while 
stationed in Germany by a urologist at the Karlsruhe clinic 
at the Heidelberg Army Hospital.  However, the Board notes 
that an attempt was made to locate the veteran's records of 
treatment at Heidelberg Army Hospital and no records were 
located.

In April 2007, the veteran was afforded a VA C&P 
genitourinary examination.  At the examination, the veteran 
reported that he had been treated for many years for a 
urethral stricture after having been hospitalized as a child 
for treatment for a stricture.  The veteran indicated that he 
was treated for recurrent UTIs at outside institutions 
between 1973 and 1979 while on active duty.  In a subsequent 
addendum to the April 2007 examination, dated in May 2007, 
the examiner rendered the opinion that the veteran's urethral 
stricture and complications were not attributable to military 
service.  In light of the above grant of service connection 
for dorsal and lumbar back conditions and the July 2004 
opinion of J.C., M.D. that the bladder dysfunction is 
probably due to a previous back injury, another VA 
examination is warranted to ascertain whether the claimed 
condition is related to the newly service-connected back 
disability.  

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  However, where a medical examination does not contain 
sufficient detail to decide the claim on appeal, the Board 
must return the report as inadequate for evaluation purposes.  
Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination of his genitourinary system 
by an appropriately qualified VA 
examiner.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted.  The examiner 
should render an opinion on the nature, 
extent, and etiology of the veteran's 
urological conditions.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that the 
veteran's urological conditions, to 
include a kidney disorder, recurrent 
UTIs, and urethral stricture, are 
proximately due to or permanently 
aggravated by the veteran's service-
connected dorsal and lumbar back 
problems.  The examiner's attention is 
directed to the July 2004 physician note 
from the Dallas, Texas, VA Medical Center 
and the findings of the April 2007 VA C&P 
examination and May 2007 addendum.  The 
examiner must provide a complete 
rationale for any stated opinion.

2.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the issue on appeal.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


